Citation Nr: 1102493	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-04 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 



INTRODUCTION

The Veteran had active service from July 1955 to July 1976.  He 
died in January 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Chicago, 
Illinois.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to service connection 
for the Veteran's cause of death is warranted.

In this case, the appellant asserts that the Veteran's cause of 
death, lung cancer, is related to events during active service, 
to include claimed radiation and/or chemical exposure as well as 
exposure to other serious environmental hazards.

When any veteran dies after December 31, 1956, from a service-
connected or compensable disability, VA will pay dependency and 
indemnity compensation (DIC) to such veteran's surviving spouse, 
children, and parents.  38 U.S.C.A. § 1310 (West 2002 & Supp. 
2010).  In a claim where service connection was not established 
for the fatal disability prior to the death of the veteran, the 
initial inquiry is to determine whether the fatal disorder had 
been incurred in or aggravated by service.  The Board must 
determine whether the fatal disorder should have been service-
connected.  38 C.F.R. § 3.312 (2010).

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2010).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2010).  Further, service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service can 
be demonstrated by three different methods. First, if a veteran 
exposed to radiation during active service later develops one of 
the diseases a listed in 38 C.F.R. § 3.309(d), a rebuttable 
presumption of service connection arises.  38 C.F.R. §§ 3.307, 
3.309 (2010).  The diseases listed in 38 C.F.R. 3.309(d) are ones 
in which the VA Secretary has determined that a positive 
association with radiation exposure exists.  Diseases 
presumptively service connected for radiation-exposed veterans 
under the provisions of 38 C.F.R. § 3.309(d)(2) include cancer of 
the lung.  38 C.F.R. § 3.309(d) (2010).

Service connection may also be established if a radiation-exposed 
veteran develops a "radiogenic disease" (one that may be 
induced by ionizing radiation, either listed at 38 C.F.R. § 
3.311(b) or established by competent scientific or medical 
evidence that the claimed condition is a radiogenic disease), if 
the VA Undersecretary for Benefits determines that a 
relationship, in fact, exists between the disease and the 
veteran's radiation exposure in service.

If a claimant does not qualify as a "radiation-exposed veteran" 
under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the 
presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the 
veteran may still benefit from the special development procedures 
provided in 38 C.F.R. § 3.311 if the veteran suffers from a 
radiogenic disease and claims exposure to ionizing radiation in 
service.  The term "radiogenic disease" includes lung cancer.  
38 C.F.R. § 3.311(b)(2) (2010).

38 C.F.R. § 3.311 also provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other types of radiation exposure.  Section 3.311(a) 
calls for the development of a dose assessment where it is 
established that a radiogenic disease first became manifest after 
service, where it was not manifest to a compensable degree within 
any applicable presumption period specified in either § 3.307 or 
§ 3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.

Under the special development procedures in § 3.311(a), dose data 
will be requested from the Department of Defense in claims based 
upon participation in atmospheric nuclear testing, and claims 
based upon participation in the American occupation of Hiroshima 
or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 
3.311(a)(2) (2010).  In all other claims, 38 C.F.R. § 3.311(a) 
requires that a request be made for any available records 
concerning the veteran's exposure to radiation.  These records 
normally include but may not be limited to the veteran's Record 
of Occupational Exposure to Ionizing Radiation (DD Form 1141), if 
maintained, service treatment records, and other records which 
may contain information pertaining to the veteran's radiation 
dose in service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation of 
a dose estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2010).

The Federal Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-
29 (1984), does not preclude a veteran from establishing service 
connection with proof of actual direct causation.  Direct service 
connection may be established by competent evidence establishing 
the existence of a medical nexus between the claimed condition 
and exposure to ionizing radiation during active service.  Combee 
v. Brown, 34 F.3d 1039 (Fed.Cir. 1994); see also Davis v. Brown, 
10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 
71 (1997).

The Veteran's service treatment records are void of any 
complaints, treatment, or diagnosis of lung cancer.  Service 
personnel records listed his military occupational specialty 
(MOS) as Environmental Health Technician.  A copy of a citation 
accompanying the award of the Air Force Commendation Medal to the 
Veteran acknowledged his achievements in the field of radiation 
contamination and implementing procedures to decontaminate and 
remove radiation sources. 

The Veteran's Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141) listed his exposure as 00.000 rem during 
service.  Additional records associated with the file detailed 
the Veteran's assignment at Thule Air Force base from January to 
March 1968, the recovery effort following the weapons-loaded B-52 
crash at Thule AFB in January 1968, and a compilation of medical 
information concerning chemical exposure and other environmental 
hazards by the Department of Preventative Medicine at the USAF 
School of Aerospace Medicine.  

The Veteran died in January 2006.  His death certificate listed 
the immediate cause (final disease or condition resulting in 
death) of his death as inanition due to, or as a consequence of 
lung cancer. 

In a January 2009 statement, a private physician, D. L. G., M. 
D., indicated that he had treated the Veteran for non-small cell 
lung cancer.  It was his understanding that the Veteran received 
a number of exposures during his military career, including 
cadmium oxide, silice exposure, trichloroethylene, carbon 
tetrachloride, metal fumes, lead soldering fumes, metal dust from 
grinding operations, and ionizing radiation.  The physician 
opined that there was some evidence that any of those exposures 
could have been a contributing factor to the Veteran's 
development of non-small lung cancer.  

In light of the cumulative record discussed above, the Board 
finds that a medical opinion is needed to determine the etiology 
of the Veteran's cause of death and whether it was incurred in or 
aggravated by events during active service, to include claimed 
radiation and/or chemical exposure.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  See also DeLaRosa v. Peake, 515 F.3d 1319, 
1322 (Fed. Cir. 2008) (indicating that, while 38 U.S.C. § 
5103A(a) does not always require VA to assist the claimant in 
obtaining a medical opinion or examination for a DIC claim, it 
does require VA to assist a claimant in obtaining such whenever 
necessary to substantiate the DIC claim); Wood v. Peake, 520 F.3d 
1345 (Fed. Cir. 2008) (holding that, in the context of a DIC 
claim, VA must also consider that 38 U.S.C. § 5103A(a) only 
excuses VA from making reasonable efforts to provide an 
examination or opinion when no reasonable possibility exists that 
such assistance would aid in substantiating the claim).

As noted above, D. L. G., M. D., indicated that he had treated 
the Veteran for non-small cell lung cancer.  Records from that 
private treatment provider should be requested and associated 
with the claims file.  38 C.F.R. § 3.159(c) (2010).

Further, in a claim for Disability and Indemnity Compensation 
(DIC) benefits, VA's notice requirements include (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service-
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  A review 
of the VCAA notice letters dated in August 2007 showed that the 
RO failed to provide the appellant an adequate explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.

Finally, the appellant submitted additional evidence to the RO in 
support of her claim in February 2009.  Additional new evidence 
associated with the record consists of copies of photographs as 
well as a January 2009 private physician medical opinion that is 
pertinent to the appellant's claim.  Unfortunately, the 
statements submitted by the appellant or her representative did 
not include a waiver of agency of original jurisdiction review of 
this evidence.  As the appellant has not waived agency of 
original jurisdiction consideration of the evidence submitted in 
February 2009, the case must be remanded for additional 
development.  38 C.F.R. §§ 19.31, 20.1304 (2010).

Accordingly, the case is REMANDED for the following actions:

1. The AMC is to provide the appellant a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service-
connected, in accordance with Hupp v. 
Nicholson, 21 Vet. App. 342 (2007). 

2.  Obtain any private treatment records 
pertaining to treatment for lung cancer from 
D. L. G., M. D., for the period from July 
1976 to the present.  After the appellant has 
signed the appropriate releases, those 
records not already associated with the 
claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC cannot 
obtain records identified by the appellant, a 
notation to that effect should be included in 
the file. The appellant and her 
representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow her the opportunity to obtain and 
submit those records for VA review.

3.  The Veteran's claims file should be 
reviewed by a VA physician, preferably an 
oncologist, for an opinion as to whether 
there is at least a 50 percent probability or 
greater (at least as likely as not) that the 
lung cancer that resulted in the Veteran's 
death had its onset in or was incurred in or 
aggravated by active service, to include 
radiation and/or chemical exposure during 
service.  

Prior to the opinion, the claims folder and a 
copy of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
opinion of the examiner.  The physician 
should also comment on the statements of 
appellant and the conclusions of the private 
physician, D. L. G., M. D., in the January 
2009 statement that are included in the 
record.  The rationale for all opinions 
expressed should be provided in a legible 
report.  If the examiner cannot provide an 
opinion without resorting to mere 
speculation, such should be stated along with 
a supporting rationale.

4.  Upon completion of the above, 
readjudicate the issue on appeal, with 
consideration of all evidence obtained since 
the issuance of the statement of the case 
(SOC) in December 2008.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should be 
furnished an appropriate SSOC and be provided 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


